                                          Case 4:19-cv-02106-HSG Document 24 Filed 10/01/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS HAYES,                                      Case No. 19-cv-02106-HSG
                                   8                    Plaintiff,                          ORDER DENYING IN FORMA
                                                                                            PAUPERIS STATUS
                                   9             v.
                                                                                            Re: Dkt. Nos. 21, 23
                                  10     FACEBOOK,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 18, 2019, Plaintiff Thomas Hayes filed a notice of appeal of this Court’s

                                  14   September 5, 2019, order to dismiss the complaint with prejudice. See Dkt. No. 21. On

                                  15   September 24, 2019, the Ninth Circuit referred the matter for the limited purpose of determining

                                  16   whether in forma pauperis (“IFP”) status should continue for the appeal. See Dkt. No. 23. The

                                  17   Court finds the issues presented by the appeal are frivolous and that the appeal is not taken in good

                                  18   faith. See 28 U.S.C. §§ 1915(a)(3), (e)(2)(B)(i); Hooker v. American Airlines, 302 F.3d 1091,

                                  19   1092 (9th Cir. 2002). Accordingly, the Court DENIES leave to proceed in IFP status on appeal.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 1, 2019

                                  22                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
